FILED
                            NOT FOR PUBLICATION                              JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50250

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00021-LAB

 v.
                                                 MEMORANDUM*
CANDELARIO GONZALEZ-GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Candelario Gonzalez-Garcia appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Gonzalez-Garcia contends that the district court legally erred when it denied

his request for a minor role adjustment under U.S.S.G. § 3B1.2(b). He argues that

the court erred by (i) comparing him to the hypothetical average importer of

narcotics, rather than to other likely participants in the instant offense; (ii) limiting

its analysis to the offense of conviction, rather than the larger criminal scheme; and

(iii) requiring clear and convincing evidence that he was entitled to the adjustment.

We review the district court’s interpretation of the Guidelines de novo. See United

States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied, 135 S. Ct.

1467 (2015). Any error in this case was harmless. The court ultimately denied the

adjustment based on proper considerations. See id. at 1069 (affirming denial of

minor role where appellant was paid to smuggle a significant amount of drugs

across the border in a truck that was registered in his name). Moreover, Gonzalez-

Garcia’s sentence is within the Guidelines range that would have applied had the

district court determined that he was eligible for the minor role adjustment. See

United States v. Munoz-Camarena, 631 F.3d 1028, 1030 & n.5 (9th Cir. 2011) (per

curiam).

       AFFIRMED.




                                            2                                      14-50250